I concur in the result of the opinion of Mr. Justice LARSON and also in the reasoning and legal propositions up to the point in the opinion paragraph beginning with the words "We have already held that the petition for the writ is functus officio, once the writ has issued." The opinion of         13, 14 Judge Hoyt expresses my opinion on the reason and interpretation of the action of the District Court in refusing to take jurisdiction of the question raised by the writ of habeas corpus and the intention of the District Court in dismissing the writ. It also expresses my opinion that where the Juvenile Court has obtained jurisdiction of a child because of neglect, dependency or delinquency, the District Court must dismiss the writ. It is not discretionary. The orders of the Juvenile Court are appealed to this court under Sec. 14-7-33, Utah Code Ann. 1943, and the judgment of the Juvenile Court cannot be overturned by suing out a writ and obtaining a hearing on the very same issue by that method either in the District or the Supreme Court.